Citation Nr: 1606303	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, the Veteran and his wife appeared at a hearing before the undersigned.  A transcript of the hearing is of record. 

The issue of entitlement to service connection for tinnitus has been raised by the record in an October 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence shows that the Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran asserts that his bilateral hearing loss began during service and has continued since separation from service.  The Veteran's Form DD-214 reflects service in the Republic of Vietnam and a military occupational specialty (MOS) of helicopter repairman.  

Audiometric testing conducted during the Veteran's December 2008 VA examination revealed puretone thresholds in decibels as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
10
25
40
65
96
LEFT
20
10
20
75
80
96

The examiner diagnosed bilateral sensorineural hearing loss.  She declined to relate hearing loss to service solely on the basis that the Veteran's hearing was within normal limits according to a separation examination report from 1969. 

The Veteran has consistently asserted that he began experiencing hearing loss in service when he was exposed to loud noises on a daily basis, beginning when he served as a helicopter repairman.  See, e.g., January 2010 notice of disagreement. 

During the Veteran's Board hearing in November 2015, he testified that he first noticed a decline in his hearing in July 1970, within a few months following discharge from service.  His wife testified that she had known the Veteran since 1966 (prior to service), and that she had noticed a decline in the Veteran's hearing while he was still in service.     

The Veteran and his wife are competent to report such symptoms as experienced or observed decreased hearing because this requires only personal, non-expert knowledge.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board finds the testimony provided by the Veteran and his wife to be credible.  Given the Veteran's MOS of helicopter repairmen, his service in the Republic of Vietnam, and his competent and credible reports of noise exposure during that time, acoustic trauma in service is conceded.  The medical evidence shows that the Veteran has been diagnosed with bilateral hearing loss for VA purposes.  See December 2008 VA audiologic examination report.   

Given that the Veteran has presented competent and credible lay testimony from himself and his wife as to the onset of bilateral hearing loss in service that has continued since service, and given the Veteran's in-service noise exposure and current diagnosis of a bilateral hearing loss disability, service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


